J-A30020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE SANTOS FERRUFINO                      :
                                               :
                       Appellant               :   No. 530 MDA 2019

        Appeal from the Judgment of Sentence Entered January 30, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0002349-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE SANTOS FERRUFINO                      :
                                               :
                       Appellant               :   No. 531 MDA 2019

        Appeal from the Judgment of Sentence Entered January 30, 2019
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0002350-2017

BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 18, 2020

        Appellant Jose Santos Ferrufino appeals from the judgment of sentence

imposed following his convictions for first-degree murder, burglary, and

related offenses.      Appellant challenges the sufficiency and weight of the

evidence. Following our review of the record, we affirm on the basis of the

trial court’s opinion.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30020-19



       We adopt the trial court’s summary of the facts underlying this matter.

See Trial Ct. Op., 6/5/19, at 7-41.            Briefly, we note that Appellant was

arrested and charged with several offenses based on two separate incidents

involving Alexander Hugo and Appellant’s wife, Patricia Sanchez-Rivera, who

were allegedly involved in an extramarital affair.1

       On December 10, 2018, following a multi-day trial, the jury convicted

Appellant of all charges, including first-degree murder. On January 30, 2019,

the trial court sentenced Appellant to life without parole for first-degree

murder and an aggregate consecutive term of fifteen to thirty-five years’

imprisonment for the remaining convictions.

       On February 8, 2019, Appellant filed a timely post-sentence motion

challenging the weight of the evidence supporting the murder and burglary

convictions. After the trial court denied Appellant’s motion, Appellant timely

filed separate notices of appeal at each docket number.2                 Appellant
____________________________________________


1At CP-36-CR-0002349-2017, Appellant was charged with one count each of
burglary, firearms not to be carried without a license, and endangering the
welfare of children, two counts of terroristic threats, four counts of simple
assault, and four counts of recklessly endangering another person. See 18
Pa.C.S. §§ 3502(a)(1), 6196(a)(1), 4304(a)(1), 2706(a)(1), 2701(a)(3),
2705. At CP-36-CR-0002350-2017, Appellant was charged with criminal
homicide, burglary, and two counts of conspiracy. See 18 Pa.C.S. 2501(a),
3502(a)(1), 903.

2 Appellant was charged in two cases that were consolidated for trial. The
record confirms that Appellant complied with Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), and properly filed separate notices of appeal at each
docket number. See Walker, 185 A.3d at 977 (stating that “the proper
practice under Rule 341(a) is to file separate appeals from an order that



                                           -2-
J-A30020-19



subsequently filed a court-ordered Pa.R.A.P. 1925(b) statement challenging

the weight and sufficiency of the evidence supporting his murder and burglary

convictions.     The trial court issued a Rule 1925(a) opinion addressing

Appellant’s claims.

       On appeal, Appellant raises the following issues, which we have

reordered as follows:

       1. Whether the evidence introduced at trial and all reasonable
          inferences derived from the evidentiary record, viewed in the
          light most favorable to the Commonwealth as verdict winner,
          is sufficient to establish all elements of first-degree murder
          beyond a reasonable doubt?

       2. Whether the evidence introduced at trial and all reasonable
          inferences derived from the evidentiary record, viewed in the
          light most favorable to the Commonwealth as verdict winner,
          is sufficient to establish all of the elements of burglary beyond
          a reasonable doubt?

       3. Whether the lower court erred in denying [Appellant’s] post-
          trial motion for judgment of acquittal by order dated April 1,
          2019 where the jury verdict was against the weight of the
          evidence as a matter of law to establish the [Appellant’s] guilt
          beyond a reasonable doubt on all charges?

       4. Whether the trial court abused its discretion in denying
          Appellant’s post-trial motion for judgment of acquittal by order
          dated April 1, 2019[,] since the jury verdict was against the
          weight of the evidence as a matter of law to establish the
          [Appellant’s] guilt beyond a reasonable doubt on all charges
____________________________________________


resolves issues arising on more than one docket. The failure to do so requires
the appellate court to quash the appeal”). The fact that Appellant listed both
docket numbers on each notice of appeal does not affect our conclusion. See
Commonwealth v. Johnson 236 A.3d 1141, 1144 (Pa. Super. 2020) (en
banc) (partially overruling Commonwealth v. Creese, 216 A.3d 1142 (Pa.
Super. 2019), and declining to “invalidate an otherwise timely appeal based
on the inclusion of multiple docket numbers”).


                                           -3-
J-A30020-19


          because certain facts were not given greater weight but were
          ignored or given equal weight with all the facts?

Appellant’s Brief at 6.

       Following our review of the record, the parties’ briefs, and the well-

reasoned conclusions of the trial court, we affirm on the basis of the trial

court’s opinion.     Specifically, we agree with the trial court that there was

sufficient evidence to support Appellant’s convictions for first-degree murder

and burglary.3 See Trial Ct. Op. at 44-49. Additionally, we find no abuse of

discretion by the trial court in rejecting Appellant’s weight claims. See id. at

49-52. Accordingly, we affirm.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2020


____________________________________________


3 We add that, to the extent Appellant claims that the jury should have
convicted him of voluntary manslaughter instead of first-degree murder, he
raises this claim for the first time on appeal. Appellant did not raise a heat-
of-passion defense at trial, nor did he request a jury instruction on voluntary
manslaughter. Therefore, this claim is waived. See Pa.R.A.P. 302 (stating
that “[i]ssues not raised in the lower court are waived and cannot be raised
for the first time on appeal”).


                                           -4-
Circulated 10/28/2020 12:06 PM
                     2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion
2_Opinion